PER CURIAM.
We can discover in this case nothing but a conflict of evidence, and can see-no reason for disturbing the decision of the trial justice on the main issue. A written' contract covering the work done, and much more, was doubtless originally contemplated and was expected by both parties to be finally made, which would have superseded the provisional and preliminary agreement testified to and sued upon, for the actual cost of the labor and material furnished and 10 per cent, profit added. That written contract was never made, however, there being a final disagreement as to its terms. It is claimed in the brief that the defendant testified without contradiction that the terms were agreed upon between him and the plaintiff at the interview of September 12th, but reference to the record shows that all that was testified to was that the plaintiff “seemed pleased that everything was straightened out, and particularly the payments, as he thought apparently that I was very liberal in them. So I.told him that I would have the stenographer typewrite it, and if he would call in to-morrow evening it would be ready for signing.” There is no statement here, even in -the form of a conclusion, that the plaintijff agreed to do anything, or even expressed approval of anything. We are of the opinion, however, that the item of $126.31 for "over all expenses 742 hours at 17 cts.,” was not sufficiently proven to warrant its allowance. Consequently this amount, with $12.63, the 10 per cent, profit on the *243same, making a total of $138.94, should be deducted, together with $5 of costs.
The judgment should therefore be reversed, and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulate to a reduction by the said sum of $143.94, in which event .the judgment will be affirmed as so modified, without costs.